Case 6:19-cv-01888-PGB-DCI Document 4 Filed 01/13/20 Page 1 of 19 PageID 67




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

  SHELDON JOEL RAMNARAINE,
      Petitioner,

  v.                                          Case No. 6:19-cv-1888-Orl-40DCI

  UNITED STATES OF AMERICA,
      Respondent.

             UNITED STATES’ RESPONSE IN OPPOSITION TO
           RAMNARAINE’S MOTION TO VACATE, SET ASIDE, OR
            CORRECT SENTENCE PURSUANT TO 28 U.S.C. § 2255

           The United States opposes for the following reasons Sheldon Joel

  Ramnaraine’s motion to vacate, set aside, or correct his sentence. Civ. Docs.

  1, 2.1

  I.       STATEMENT OF THE CASE AND FACTS

           Ramnaraine used Gigatribe2 and other file-sharing programs to collect

  and distribute child pornography. Presentence Investigation Report (“PSR”)

  ¶¶ 8–11; Doc. 42. An undercover agent (UC) used a covert Gigatribe user




           References to filings in criminal case number 6:11-cr-356-Orl-36DCI
           1

  are cited as “Doc. [document number].” References to filings in this civil case
  are cited as “Civ. Doc. [document number].”

         Gigatribe is a file-sharing program that “allows a user to control all
           2

  aspects of file sharing,” and “[t]he user selects the individuals with whom he
  wants to share files by sending invites and also selects the files he wants to
  share. The user can deselect users or files at anytime” PSR ¶ 8.
Case 6:19-cv-01888-PGB-DCI Document 4 Filed 01/13/20 Page 2 of 19 PageID 68




  account and queried the account’s network of existing friends. PSR ¶ 8. The

  agent saw that user “daddysboi1991,” later identified as Ramnaraine, was

  logged into the network, and sharing images of child pornography involving

  the sexual abuse and exploitation of prepubescent boys. See PSR ¶ 9; Doc. 42.

  The agent downloaded about 390 photographs and 3 videos of child

  pornography from Ramnaraine. PSR ¶ 9; Doc. 42. The images included

  depictions of sexually explicit conduct between prepubescent and young boys

  and prepubescent boys and adult men. Id.

        The agents tracked the IP address of the computer sharing the files to

  Ramnaraine’s home in Orlando, Florida. PSR ¶ 10. Agents conducted a

  consensual interview of Ramnaraine, and he consented to their search and

  seizure of his laptop, a memory stick, and a flash drive. Id; Doc. 42. During

  the interview, Ramnaraine admitted that he had been collecting and

  distributing child pornography using Gigatribe and other file-sharing programs

  for at least a year, and that his Gigatribe user name was “daddysboi1991.”

  PSR ¶ 10; Doc. 42. Ramnaraine admitted that he used his laptop to download

  child pornography and that he saved his child pornography to his flash drive

  and memory card. PSR ¶ 11, Doc. 42. Ramnaraine said that he was sexually

  attracted to boys between the ages of 6 and 10, and that he only collected the

  types of images that he enjoyed. PSR ¶ 11, Doc. 42. He also stated that he




                                         2
Case 6:19-cv-01888-PGB-DCI Document 4 Filed 01/13/20 Page 3 of 19 PageID 69




  knew that the distribution and possession of child pornography was illegal and

  that he had periodically deleted his collection. PSR ¶ 11; Doc. 42. Although

  he stated in Gigatribe chats that he had molested children between the ages of

  8 and 12, he advised the agents that his statements were not true. PSR ¶ 11.

        A forensic computer examiner found approximately 210 images and 4

  videos depicting the sexual exploitation and abuse of prepubescent children on

  Ramnaraine’s storage devices. PSR ¶ 12; Doc. 42. Some of the images

  depicted sadistic or masochistic conduct. Id.

        Ramnaraine was charged in a two-count indictment with distribution

  (Count One) and possession (Count Two) of child pornography. Doc. 1.

  Ramnaraine pleaded guilty, before the magistrate, without a plea agreement to

  both counts. Docs. 42, 45.

        At his change-of-plea hearing, Ramnaraine was placed under oath and

  confirmed he understood the purpose of the proceedings. Doc. 67 at 5–6. He

  confirmed that he reviewed the indictment with counsel and understood the

  charges. Id. at 5–6. Ramnaraine stated he had sufficient time to discuss his

  plea with counsel and was satisfied with counsel’s services. Id. at 6. The court

  found Ramnaraine competent to enter a plea of guilty. Id. at 7. Ramnaraine

  acknowledged that he did not have to plead guilty, denied that he had been




                                          3
Case 6:19-cv-01888-PGB-DCI Document 4 Filed 01/13/20 Page 4 of 19 PageID 70




  threatened, coerced or pressured to plead guilty and told the court under oath

  that he was pleading guilty “because I’m guilty.” Id.

         Ramnaraine understood this Court would determine his sentence and

  that he could not withdraw his plea if the sentence was harsher than what he

  discussed with counsel. Id. at 8–9. Ramnaraine confirmed he understood the

  sentencing process and the penalties he faced. Id. at 7–8, 11. He understood

  the rights he was giving up by pleading guilty including the right to trial, self-

  incrimination and any defenses. Id. at 11–13. Specifically, the court advised

  “[i]f you plead guilty and I accept your plea, do you understand that you’re

  waiving your right to trial and other rights I’ve just mentioned. There will be

  no trial. You’re giving up any possible defenses that you might have to these

  charges. Id. at 12. Ramnaraine stated under oath that he understood. Id. The

  court also discussed and Ramnaraine stated he understood the appeal waiver.

  Id. at 13.

         Ramnaraine admitted under oath that he downloaded and shared child

  pornography using peer-to-peer software and that he knew the images were

  child pornography. Id. at 13–15. He also stated under oath that he had read

  the statement of facts that the government had submitted (filed at Doc. 42)

  and acknowledged that the statement of facts were “true and correct.” Id. at

  15. The court asked Ramnaraine, “[i]s there anything else that you want to tell




                                           4
Case 6:19-cv-01888-PGB-DCI Document 4 Filed 01/13/20 Page 5 of 19 PageID 71




  me or ask me that has any bearing on your decision to plead guilty that we

  haven’t already covered?”, and Ramnaraine answered under oath “no.” Id. at

  15. Ramnaraine acknowledged that he freely and voluntarily was pleading

  guilty. Id. at 16. The court found Ramnaraine’s plea to be “knowingly,

  intelligently and voluntarily” made, and “not the result of force or of threats or

  promises[.]” Id. at 16. This Court then adjudicated him guilty. Doc. 49.

         At sentencing, the Probation Officer determined that Ramnaraine had a

  total offense level of 37, criminal history category I, and that Ramnaraine

  faced an advisory guideline sentence of 210–262 months. PSR ¶ 63. Prior to

  sentencing, Ramnaraine objected to his offense-level calculation (¶¶ 25–29),

  arguing that the enhancements “violate due process under the United States

  Constitution, as well as immunities and privileges of the Equal Protection

  Clause of the United States Constitution.” PSR Addendum at 1.

         During the sentencing hearing, counsel acknowledged that the record

  contained a factual basis to support Ramnaraine’s sentencing enhancements as

  set forth in his PSR and that this Court’s precedent is contrary to his position.

  Crim. Doc. 72 at 4–5. As counsel explained, “I don’t think the Court has the

  legal basis at this point to find that those paragraphs don’t exist in the

  evidentiary fact finding, if the United States Attorney called the FBI witness to

  testify as to what he actually retrieved.” Id. at 5. Counsel also made clear that




                                           5
Case 6:19-cv-01888-PGB-DCI Document 4 Filed 01/13/20 Page 6 of 19 PageID 72




  he had presented his objections to the sentencing enhancements merely for

  preservation purposes. Id.

        This Court overruled Ramnaraine’s objections to his sentencing

  enhancements. Doc. 72 at 8. As a result, Ramnaraine faced a guideline range

  of 210 to 262 months’ imprisonment. During the hearing, defendant presented

  the testimony of his family members in mitigation of his sentencing. He also

  testified under oath that he cooperated fully with the FBI when they came to

  his dorm room, that he made a full statement to them about his illicit

  distribution of child pornography, that he turned over his computers to the

  FBI, and that he continued to cooperate with the investigation by providing

  two proffers to the FBI post-arrest. Id. at 159.

        During his argument, the defense counsel urged the court to sentence

  the defendant to 60 months in prison, arguing, among other things, that the

  defendant’s cooperation and rehabilitation mitigated in favor of a substantial

  variance. Id. 19-23. Ramnaraine faced a guideline range of 210 to 262 months’

  imprisonment, but this Court granted his request for a downward variance,

  and sentenced him 123 months below his guideline range (10 levels) to 87

  months’ imprisonment. Doc. 72 at 9, 29–30.

        Ramnaraine appealed his sentence (doc. 60), but the appeal was

  dismissed for want of prosecution. Doc. 79. He then filed a section 2255




                                           6
Case 6:19-cv-01888-PGB-DCI Document 4 Filed 01/13/20 Page 7 of 19 PageID 73




  motion asserting ineffective assistance of counsel, and this Court vacated his

  sentence allowing for an out of time appeal. Doc. 83. Ramnaraine again

  appealed his sentence (doc. 85), arguing that this Court erred in applying 5-

  level enhancements under USSG § 2G2.2(b)(3)(B) and (b)(7)(D). See United

  States v. Sheldon Joel Ramnaraine, Appellant’s Brief, No. 15-15668, 2016 WL

  2989019. The Eleventh Circuit affirmed Ramnaraine’s conviction, noting that

  this Court correctly applied both of the 5-level enhancements. Doc. 92.

          Now, Ramnaraine seeks to vacate his judgment, pursuant to section

  2255, alleging ineffective assistance of counsel throughout his case. Civ. Docs.

  1, 2.

  II.     MEMORANDUM OF LAW

          A.    Burden of proof

          In general, on collateral review the petitioner bears the burden of proof

  and persuasion on each and every aspect of his claim, see In re Moore, 830 F.3d

  1268, 1272 (11th Cir. 2016) (collecting cases), which is “a significantly higher

  hurdle than would exist on direct appeal” under plain error review, see United

  States v. Frady, 456 U.S. 152, 164–66 (1982). Accordingly, if this Court

  “cannot tell one way or the other” whether the claim is valid, then the

  defendant has failed to carry his burden. Moore, 830 F.3d at 1273; cf. United

  States v. Rodriguez, 398 F.3d 1291, 1300 (11th Cir. 2005) (in plain error review,




                                           7
Case 6:19-cv-01888-PGB-DCI Document 4 Filed 01/13/20 Page 8 of 19 PageID 74




  “the burden truly is on the defendant to show that the error actually did make

  a difference … Where errors could have cut either way and uncertainty exists,

  the burden is the decisive factor in the third prong of the plain error test, and

  the burden is on the defendant.”). Ramnaraine cannot meet this burden.

        B.     Timeliness

        Ramnaraine’s judgment of conviction became final October 1, 2018,

  when his petition for certiorari review was denied, therefore, he had until

  October 1, 2019, to file his section 2255 motion. Washington v. United States,

  243 F.3d 1299, 1300 (11th Cir. 2001) (if prisoner timely petitions for certiorari

  review, section 2255 limitation period “begins to run when the Supreme Court

  denies certiorari or issues a decision on the merits”). Ramnaraine timely filed

  his section 2255 motion on October 1, 2019.

        C.     Cognizability

        Ramnaraine’s claim that counsel was ineffective are grounded in the

  Sixth Amendment and is cognizable under 28 U.S.C. § 2255. See, e.g., Lynn v.

  United States, 365 F.3d 1225, 1234 n.17 (11th Cir. 2004) (ineffective assistance

  claims should be decided in section 2255 proceedings).

        D.     Merits

        To succeed on an ineffective assistance of counsel claim, a petitioner

  must show that (1) his counsel’s performance was deficient, and (2) the deficient




                                           8
Case 6:19-cv-01888-PGB-DCI Document 4 Filed 01/13/20 Page 9 of 19 PageID 75




  performance prejudiced his defense. See Strickland v. Washington, 466 U.S. 668,

  687 (1984). When evaluating performance, this Court must apply a “strong

  presumption” that counsel has “rendered adequate assistance and [has] made

  all significant decisions in the exercise of reasonable professional judgment.” Id.

  at 690.

         The test has nothing to do with what the best lawyers would have
         done. Nor is the test even what most good lawyers would have
         done. We ask only whether some reasonable lawyer at the trial
         could have acted, in the circumstances, as defense counsel acted at
         trial.... We are not interested in grading lawyers' performances; we
         are interested in whether the adversarial process at trial, in fact,
         worked adequately.

  Waters v. Thomas, 46 F.3d 1506, 1512 (11th Cir. 1995) (en banc; quoting White v.

  Singletary, 972 F.2d 1218, 1220–21 (11th Cir. 1992)).

         To establish deficient performance, a petitioner must show that “no

  competent counsel would have taken the action that his counsel did take.” See

  Chandler v. United States, 218 F.3d 1305, 1315 (11th Cir. 2000) (en banc). A

  petitioner demonstrates prejudice only when he establishes “a reasonable

  probability that, but for counsel’s unprofessional errors, the result of the

  proceeding would have been different.” Strickland, 466 U.S. at 694. “A

  reasonable probability is a probability sufficient to undermine confidence in the

  outcome.” Id. If the petitioner fails to establish either of the Strickland prongs,




                                            9
Case 6:19-cv-01888-PGB-DCI Document 4 Filed 01/13/20 Page 10 of 19 PageID 76




  his claim fails. See Maharaj v. Sec’y, Dep’t of Corr., 432 F.3d 1292, 1319 (11th Cir.

  2005).

                 i.     Grounds One through Four—Knowing and voluntary guilty
                        plea waives all pre-plea ineffective assistance claims.

           Ramnaraine attempts to collaterally attack his conviction by claiming

  that his counsel was ineffective for failing to file a motion to suppress his

  confession and the search of his computer devices (Ground One), file a motion

  to dismiss based on entrapment (Ground Two), investigate and hire an expert

  (Ground Three), and properly advise him of his plea consequences (Ground

  Four). Civ. Docs. 1 at 4–8; 2 at 2–21. Ramnaraine is entitled no relief because

  the record shows that his plea was knowing and voluntary, and he thus

  waived the challenges he now raises.

           “It is well-settled that a voluntary and intelligent plea of guilty…may

  not be collaterally attacked.” United States v. Scruggs, 714 F.3d 258, 264 (5th

  Cir. 2013) (citation and internal quotation marks omitted). A “defendant's plea

  of guilty, made knowingly, voluntarily, and with the benefit of competent

  counsel, waives all nonjurisdictional defects in that defendant's court

  proceedings.” United States v. Yunis, 723 F.2d 795, 796 (11th Cir.1984). This

  includes any claim of ineffective assistance of counsel unless the deficient

  performance relates to the voluntariness of the plea itself. See, e.g., McMillin v.

  Beto, 447 F.2d 453, 454 (5th Cir. 1971) (“denial of effective assistance of



                                           10
Case 6:19-cv-01888-PGB-DCI Document 4 Filed 01/13/20 Page 11 of 19 PageID 77




  counsel at arrest and during the following detention, are all matters which

  may not now be raised, being non-jurisdictional defects effectively waived by

  petitioner's guilty pleas”). Prisoners who challenge their guilty pleas on

  collateral review must overcome “a strong presumption of verity” accorded

  “solemn declarations” made in open court. See Blackledge v. Allison, 431 U.S.

  63, 73-74 (1977).

        In Hill v. Lockhart, 474 U.S. 52 (1985), the Supreme Court held that “the

  two part [Strickland] test applies to challenges to guilty pleas based on

  ineffective assistance of counsel,” and that “to satisfy the ‘prejudice’

  requirement, the defendant must show that there is a reasonable probability

  that, but for counsel’s errors, he would not have pleaded guilty and would

  have insisted on going to trial.” 474 U.S. at 58–59. Under Rule 11, the court

  must inform the defendant of any possible maximum penalty and any

  mandatory minimum penalty to which he will be subjected to by pleading

  guilty, and ensure that the defendant understands the sentencing range. Fed.

  R. Crim. P. 11(b)(1)(H)–(I). Rule 11 also “imposes upon a district court the

  obligation and responsibility to conduct an inquiry into whether the defendant

  makes a knowing and voluntary guilty plea.” United States v. Gandy, 710 F.3d

  1234, 1240 (11th Cir. 2013) (other citation omitted).




                                          11
Case 6:19-cv-01888-PGB-DCI Document 4 Filed 01/13/20 Page 12 of 19 PageID 78




         The court must address three core concerns: (1) the guilty plea must be

  free of coercion; (2) the defendant must understand the nature of the charges;

  and (3) the defendant must know and understand the consequences of his

  guilty plea. Id. at 1240 (other citation omitted). A defendant who seeks

  reversal of his conviction after a guilty plea due to Rule 11 error, “must show a

  reasonability probability that, but for the error, he would not have entered the

  plea.” Id.

         After pleading guilty, a movant may not raise claims relating to the

  alleged deprivation of constitutional rights occurring prior to the entry of the

  guilty plea, but may only raise jurisdictional issues, United States v. Patti, 337

  F.3d 1317, 1320 (11th Cir. 2003), attack the voluntary and knowing character

  of the guilty plea, Tollett, 411 U.S. at 267 (noting that a guilty plea represents a

  break in the chain of events which had preceded it in the criminal process);

  Wilson v. United States, 962 F.2d 996, 997 (11th Cir. 1992), or challenge the

  constitutional effectiveness of the assistance he received from his attorney in

  deciding to plead guilty. United States v. Fairchild, 803 F.2d 1121, 1123 (11th

  Cir. 1986).

         Ramnaraine’s own sworn statements at his change-of-plea hearing

  establish that his plea was knowing and voluntary and that counsel provided

  effective representation. Ramnaraine admitted that he was not threatened or




                                           12
Case 6:19-cv-01888-PGB-DCI Document 4 Filed 01/13/20 Page 13 of 19 PageID 79




  forced to plead guilty, that he was pleading guilty because he was guilty, and

  that he understood he could not withdraw his plea because his sentence was

  longer or hasher than he expected. Doc. 67 at 7–16. Moreover, Ramnaraine

  confirmed that he understood the indictment and plea agreement; the elements

  of the offense; the statutory penalties; and that he had the advice of counsel.

  Id. at 5–6.

         Importantly, Ramnaraine stated that he was satisfied with his counsel’s

  services. Although Ramnaraine incredulously contends that his counsel did

  not advise him that by pleading guilty he was waiving his right to a trial, the

  magistrate judge advised him of the consequences of his guilty plea. Indeed,

  Ramnaraine affirmed that by pleading guilty, he waived his right to trial and

  to “any possible defenses that you might have to the charges.” Id. at 11–13.

         Accordingly, Ramnaraine’s guilty plea forecloses his nonjurisdictional

  and ineffective of assistance of counsel’ claims set forth in grounds one

  through four of his motion and the court should deny these claims. Yunis, 723

  F.2d at 796.

         In addition, the record shows that counsel was not ineffective for failing

  to file a motion to suppress. Ramnaraine’s dubious affidavit notwithstanding,

  Ramnaraine admitted during his change-of-plea hearing and his sentencing

  that his confession was voluntary and that he voluntarily consented, in




                                         13
Case 6:19-cv-01888-PGB-DCI Document 4 Filed 01/13/20 Page 14 of 19 PageID 80




  writing, to a search of his electronic devices. Docs. 67 at 15 (agreeing to

  government’s statement of facts filed at Doc. 42); 72 at 11. Indeed,

  Ramnaraine relied on his cooperation with the investigation as a mitigating

  factor at sentencing. Ramnaraine's representations during his change-of-plea

  and sentencing hearings constitute a “formidable barrier in any subsequent

  collateral proceedings. Solemn declarations in open court carry a strong

  presumption of verity.” Blackledge v. Allison, 431 U.S. 63, 73-74 (1977).

         Furthermore, Ramnaraine fails to articulate what facts counsel’s

  independent investigation would have revealed that would have made a

  difference in his case. Speculation is insufficient to carry the burden of a

  habeas corpus petitioner as to what evidence would have been revealed by

  further investigation. Aldrich v. Wainwright, 777 F.2d 630, 636 (11th Cir. 1985).

  The decision whether to present a line of defense or even to investigate it, is a

  matter of strategy and is not ineffective unless the petitioner can prove that the

  chosen course, in itself, was unreasonable. Hardwick v. Crosby, 320 F.3d 1127,

  1162 n. 146 (11th Cir. 2003).

         Accordingly, Ramnaraine has waived his pre-plea ineffective-assistance-

  of-counsel claims by the entry of his guilty plea. See, e.g., Wilson, 962 F.2d at

  997 (knowing and voluntary guilty plea waives pre-plea ineffective assistance

  of counsel claim in a section 2255 proceeding); Tiemens v. United States, 724




                                          14
Case 6:19-cv-01888-PGB-DCI Document 4 Filed 01/13/20 Page 15 of 19 PageID 81




  F.2d 928, 929 (11th Cir. 1984) (guilty plea waives speedy trial and due process

  challenges in a section 2255 proceeding; collecting cases); Franklin v. United

  States, 589 F.2d 192, 194–95 (5th Cir. 1979) (guilty plea waives claims

  regarding Miranda warnings, coerced confessions, perjury, and illegal searches

  and seizures in a section 2255 proceeding); United States v. Coil, 442 F.3d 912,

  914–15 (5th Cir. 2006).

         Ramnaraine has not established that counsel’s performance was

  deficient or that he suffered prejudice. This Court should deny these claims.

                ii.    Ground Five:

         Ramnaraine also contends that his counsel was ineffective for failing to

  object to the 5-level enhancement for distributing child pornography for a “thing

  of value, but not for pecuniary gain,” under USSG § 2G2.2(b)(3)(B). But, the

  record reflects that Ramnaraine’s counsel did object, and the court overruled the

  objection. Doc. 72 at 4-5. Moreover, counsel did not act unreasonably by

  accepting the government’s proffer regarding the nature of Ramnaraine’s chats,

  rather than insisting that a federal agent testify to the chats. See Hardwick v.

  Crosby, 320 F.3d 1127, 1162 n. 146 (11th Cir. 2003)(The decision whether to

  present a line of defense or even to investigate it, is a matter of strategy and is

  not ineffective unless the petitioner can prove that the chosen course, in itself,

  was unreasonable). The Assistant United States Attorney is an officer of the




                                           15
Case 6:19-cv-01888-PGB-DCI Document 4 Filed 01/13/20 Page 16 of 19 PageID 82




  court, the AUSA quoted from chats located on Ramnaraine’s computer that the

  government provided to counsel in discovery, and Ramnaraine’s counsel

  acknowledged that an FBI’s agent’s testimony would support the

  enhancements. Id. at 5. In addition, Ramnaraine has failed to establish

  prejudice because the Eleventh Circuit held that the adjustment was proper.

  Doc. 92.

        Ramnaraine also contends that his counsel was ineffective for failing to

  analyze the images of child pornography to determine if any of the images

  depicted a child under the age of 12 and to object to this enhancement at

  sentencing. Ramnaraine provides no evidence that his counsel did not view the

  images of child pornography, and counsel did preserve the objection at

  sentencing. Nevertheless, counsel was not ineffective because Ramnaraine

  admitted that he distributed images depicting the sexual abuse and exploitation

  of prepubescent boys during his change of plea hearing. Docs. 67 at 15

  (agreeing to government’s statement of facts filed at Doc. 42).

        Similarly, counsel was not ineffective for failing to object to the

  sentencing enhancement for number of images under USSG § 2G2.2(b)(7)(D).

  The indisputable records shows that Ramnaraine distributed 390 pictures and 3

  videos of child pornography to the agent through Gigatribe and possessed 210

  images and 4 videos of child pornography on his devices, totaling over 1000




                                         16
Case 6:19-cv-01888-PGB-DCI Document 4 Filed 01/13/20 Page 17 of 19 PageID 83




  images of child pornography under the guidelines. See USSG § 2G2.2 comment.

  (n.6(B)(ii))(each video “shall be considered to have 75 images). See also, Doc. 67

  at 15 (agreeing to government’s statement of facts filed at Doc. 42).

  Accordingly, the enhancement was proper and counsel was not ineffective for

  failing to make a frivolous objection.

         E.     Ramnaraine is not entitled to an evidentiary hearing.

         Ramnaraine has the burden of establishing the need for an evidentiary

  hearing, see Birt v. Montgomery, 725 F.2d 587, 591 (11th Cir. 1984) (en banc),

  and he would be entitled to a hearing only if his allegations, if proved, would

  establish a right to collateral relief, see Townsend v. Sain, 372 U.S. 293, 307

  (1963). A district court deciding a section 2255 motion may “order … its

  summary dismissal ‘[i]f it plainly appears from the face of the motion and …

  exhibits and the prior proceedings in the case that the movant is not entitled to

  relief[.]’” Broadwater v. United States, 292 F.3d 1302, 1303 (11th Cir. 2003)

  (quotations omitted). Accordingly, no hearing is required when the record

  establishes that a section 2255 claim lacks merit, see United States v. Lagrone, 727

  F.2d 1037, 1038 (11th Cir. 1984), or that it is defaulted, see McCleskey v. Zant,

  499 U.S. 467, 494 (1991).

         Ramnaraine has not established the need for an evidentiary hearing

  because the issues he raises are waived and facially insufficient to merit relief.




                                           17
Case 6:19-cv-01888-PGB-DCI Document 4 Filed 01/13/20 Page 18 of 19 PageID 84




        THEREFORE, the United States respectfully requests that this Court

  deny Ramnaraine’s 28 U.S.C. § 2255 motion.



                                 Respectfully submitted,

                                 MARIA CHAPA LOPEZ
                                 United States Attorney

                            By: s/ Karen L. Gable
                                KAREN L. GABLE
                                Assistant United States Attorney
                                USA No. 025
                                400 W. Washington Street, Suite 3100
                                Orlando, Florida 32801
                                Telephone: (407) 648-7500
                                Facsimile: (407) 648-7643
                                E-mail: Karen.Gable@usdoj.gov




                                      18
Case 6:19-cv-01888-PGB-DCI Document 4 Filed 01/13/20 Page 19 of 19 PageID 85




   Ramnaraine v. United States                 Case No. 6:19-cv-1888-Orl-40DCI

                          CERTIFICATE OF SERVICE

         I hereby certify that on January 13, 2020, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system which

  will send a notice of electronic filing to the following:

         Courtney Montiero, Esq.

                                     s/ Karen L. Gable
                                     KAREN L. GABLE
                                     Assistant United States Attorney
                                     USA No. 025
                                     400 W. Washington Street, Suite 3100
                                     Orlando, Florida 32801
                                     Telephone: (407) 648-7500
                                     Facsimile: (407) 648-7643
                                     E-mail: Karen.Gable@usdoj.gov




                                          19
